Citation Nr: 1213049	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  03-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depression.

2.  Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2002 rating decision in which the RO, inter alia, denied service connection for major depression and for degenerative changes of the lumbar spine.  In August 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2002 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

In July 2007, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  After accomplishing further action, the AMC returned these matters to the Board for further appellate consideration.

In July 2011, the Board again remanded the Veteran's claims to the RO, via the AMC in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims for service connection (as reflected in a January 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board's decision addressing the claim for service connection for degenerative changes of the lumbar spine is set forth below. The claim for service connection for psychiatric disability, to include major depression, is addressed in the remand following the order; this matter is again being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran received treatment for low back problems during service, a chronic low back disability was not shown in service or for many years thereafter; and his assertions of continuity of low back symptoms since service are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current degenerative disc disease of the lumbar spine and service that is adverse to the claim.

CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2001 pre-rating letter and an April 2007 post-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection for degenerative changes of the lumbar spine, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2001 letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The May 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2001 letter.  

The April 2007 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the April 2007 letter, and opportunity for the Veteran to respond, the January 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of a December 2011 VA opinion report.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.

The Board notes that the Veteran, who is incarcerated, has not been provided with a VA examination as instructed in the Board's July 2011 remand.  As noted in the remand, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans, and calls for the Agency of Original Jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel, or if not, the Veteran may be examined at the prison by VHA personnel, by prison medical providers at VA expense, or by fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  The Board instructed that if examination could not be accomplished, the RO was to forward the claims file to the appropriate VA medical professional to obtain a medical opinion.

The record documents numerous communications with the correctional center where the Veteran is incarcerated.  It was indicated that the facility would not allow for the Veteran to be transported to a VA medical facility for examination, or allow for the Veteran to be examination at the correctional center by VHA personnel or fee-basis provider, or by prison medical personnel providers.  Consistent with the Board's instructions, the Veteran's claims file was reviewed by a VA physician in December 2011, who provided the requested opinion without a physical examination.  Given that the AOJ's attempted to obtain an examination as required by the VA Adjudication Procedure Manual, documented their attempts, and obtained a VA opinion without examination in the alternative, as instructed in the Board remand, the Board finds that RO has complied with the Board's instructions to schedule the Veteran for examination, to the extent possible, and that no further RO action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for degenerative changes of the lumbar spine is not warranted.

The Veteran's service treatment records reflect that the Veteran was seen in July 1972 with complaints of lumbar spine pain after he slipped on steps.  It was noted that his complaints and findings probably represented a musculoskeletal pathology.  An x-ray was within normal limits.  Continued low back pain was noted again July 1972.  On the Veteran's August 1972 report of medical history upon discharge, the Veteran reported recurrent back pain; however, no abnormalities with respect to the back were noted on discharge examination.  

Following service, on VA examination in December 1972, the Veteran complained of constant low back pain.  He stated that in June 1972, he slipped and sustained injury to his back, and that he still experienced frequent low back pain.  Examination of the lumbar spine revealed no noticeable abnormal findings.  There was no tenderness, swelling, or limitation of motion.  An x-ray of the lumbar spine failed to show any demonstrable bone or joint pathology.  Thus, no back disability was found on examination.

On VA examination in April 1978, the Veteran again reported that he slipped and injured his back in service in 1972.  He indicated that he experienced back pain whenever he lifted any heavy object.  An examination of the back was absent for any traumatic or surgical scar.  Architecture was normal, with no evidence of deformity.  There was tenderness to palpation of the thoracolumbar spine.  Range of motion of the back was within normal limits, but pain was elicited on backward extension.   A diagnosis of lumbosacral strain was assigned.  

A May 1981 report from Memorial Hospital notes that the Veteran reported pain in the shoulders and back.  A diagnosis of acute torticollis was assigned.

A May 1986 treatment report notes that the Veteran complained of low back pain, with an onset in service in 1972.  A diagnosis of possible degenerative disc disease of the lumboscaral spine with sciatic was noted.  A May 1986 x-ray report notes that the Veteran was afforded an x-ray because there were signs of osteoarthritis of a long duration.  An impression of osteoporosis of the bones of the lumbar spine was indicated.  

VA outpatient treatment records reflect that the Veteran complained of low back pain in August 1999.  An assessment of low back pain was noted.

In May 2000, the Veteran reported that he had experienced low back pain for at least 6 months.  On physical examination, there was tenderness to palpation of the lumbosacral spine.  Forward flexion was to 60-70 degrees, and extension was to approximately 10 degrees of his lumbosacral spine.  An x-ray ray showed no evidence of arthritis in the lumbosacral spine.  An assessment of back pain, possibly consistent with lumbar stenosis, was noted.  

A July 2000 MRI revealed significant degenerative changes at L5-S1 with mild central protrusion.  There was also mild degenerative bulging of discs at L4-L5.  

In August 2000, the Veteran reported that he had issues with chronic back pain since the early 1970s.  He described that pain as originating in his low back and radiating into his hips and at times upwards.  An impression of chronic low back pain, with neuro-imaging studies consistent with L5-S1 mild central disc protrusion with degenerative changes at L4-L5, was noted.  

In November 2000, the Veteran again presented with complaints of low back pain.  He indicated that the back pain began 30 years ago, and had worsened over the last 2 years.  

The Veteran's claims file was reviewed by a VA examiner in December 2011, given that a physical examination could not be performed due to the Veteran's incarceration, as noted above.  After a review of the claims file, the examiner noted all the pertinent in-and post-service findings with respect to the Veteran's claimed low back disability.  The examiner assigned a diagnosis of degenerative disc disease of the lumbar spine and opined that this disability was not caused by or a result of injury or disease incurred or aggravated in service.   In so finding, she noted that the Veteran was seen in 1972 for back pain after slipping and falling on a step, and the orthopedic examination was unremarkable other than a spasm.  Separation examination was normal, and multiple post-service x-rays in the 1970s were normal.  She noted that there was no objective evidence of a chronic back disability within one years of service, or evidence that there was aggravation of a back condition by military service.

The foregoing evidence establishes that the Veteran has a current lumbar spine disability characterized by degenerative disc disease.  However, the evidence simply does not support a finding that such disability is medically related to service.  

The Board acknowledges that the Veteran was seen for complaints of low back pain during service.  However, x-rays and radiographic evidence from that time was within normal limits and no chronic low back disability was indicated.

Post service, there is no evidence of any lumbar spine arthritis within the first post-service year.  Indeed, the first medical evidence of degenerative disc disease was the July 2001 MRI, nearly 30 years after the Veteran's separation from service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.   See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Significantly, moreover, the December 2011 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current degenerative changes of the lumbar spine, and service, and that opinion is not supportive of the claim.  Instead, the examiner found that the Veteran's current degenerative disc disease of the lumbar spine was less likely than not related to service.  The Board notes points out that, while a physical examination could not be performed, in formulating her opinion, the VA examiner reviewed the claims file, including the service treatment records, indicated that she reviewed pertinent medical history, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e., one that, in fact, supports the claim.

The Board also points out that the fact that the Veteran's own reported medical history of a low back disability with an onset during service in service appears in some of his medical records does not constitute competent, persuasive evidence of the required nexus between the current low back disability and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has also considered the Veteran's assertions that he has experienced persistent lumbar spine-related symptomatology since service.  The Board acknowledges that he is competent to assert that he has experienced such continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Here, as noted above, although the Veteran was seen by medical personnel for low back problems on a number of occasions during service, the record does not support a finding of a chronic low back disability for many years after service.  In addition, the December 2011 VA examiner (after reviewing the claims file and considering the Veteran's assertions) specifically found that the Veteran's lumbar spine degenerative disc disease is less likely than not related to service duty and pointed to the evidence demonstrating normal x-ray findings for many years after service.  Consequently, on the question of medical nexus between any current disability and service, the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion and other evidence.
 
Furthermore, the Board notes that, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the lumbar spine disability diagnosed post- service and his back injury during active duty service, such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current back disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for degenerative changes of the lumbar spine must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative changes of the lumbar spine is denied.


REMAND

Unfortunately, the Board finds that further RO action on the remaining claim for service connection for psychiatric disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As indicated above, the Veteran is currently incarcerated, and has been unable to be examined in accordance with VA Adjudication Procedure Manual's provision regarding incarcerated veterans.  Pursuant to the Board's July 2011 remand, the Veteran's claim file was instead reviewed by a VA psychologist in December 2011 for opinion as to the etiology of any currently diagnosed psychiatric disability.  At that time, the examiner noted that 10 years had elapsed since the Veteran had last received VA treatment and it was not possible to accurately assess the Veteran without an examination.  There were no contemporary medical records available.  Therefore, the examiner was unable to assign a diagnosis.

However, the record reflects that the Veteran may be in receipt of treatment for a psychiatric disability at the correctional facility where he is currently incarcerated-St. Mary's Correctional Center-and his prior incarceration site-Mt. Olive Correctional Center.  Upon review of the Veteran's claims file, there are no records from either facility, and it does not appear that any effort has yet been made to obtain these records.  Such should be accomplished on remand.

As noted above, the record reflects that the December 2011 VA psychologist was unable to opine as to the etiology of any currently present psychiatric disability, at least in part, due to the fact that there were no current treatment records pertaining to psychiatric disability.  Therefore, if further development verifies that the Veteran is in receipt of treatment for a psychiatric disability at the correctional facility, the Board finds that the claims file should be returned to the December 2011 VA examiner for an opinion with respect to whether the any currently diagnosed psychiatric disability had its onset in or is otherwise related to service. 

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.   The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to specifically include records from the Mt. Olive and St. Mary's Correctional Centers.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If and only if further development verifies that the Veteran is in receipt of treatment for a psychiatric disability at the correctional facility, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the examiner who reviewed the Veteran's claims file in December 2011 for an addendum opinion.  

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. that there is a 50 percent or greater probability) that any currently diagnosed psychiatric disability(ies)-had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner is specifically asked to consider and address the August 1972 report from Fort Sam Houston, as well as the Veteran's lay assertions.

If the prior examiner is not available, the RO should forward the claims file to an appropriate physician, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to provide the opinion, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268   (1998).

5.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for psychiatric disability in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


